Name: Commission Implementing Regulation (EU) No 926/2014 of 27 August 2014 laying down implementing technical standards with regard to standard forms, templates and procedures for notifications relating to the exercise of the right of establishment and the freedom to provide services according to Directive 2013/36/EU of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  employment;  financial institutions and credit;  technology and technical regulations;  business organisation;  documentation
 Date Published: nan

 28.8.2014 EN Official Journal of the European Union L 254/2 COMMISSION IMPLEMENTING REGULATION (EU) No 926/2014 of 27 August 2014 laying down implementing technical standards with regard to standard forms, templates and procedures for notifications relating to the exercise of the right of establishment and the freedom to provide services according to Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (1), and in particular Article 35(6), Article 36(6) and Article 39(5) thereof, Whereas: (1) For the purposes of having standard forms, templates and procedures for the notifications to exercise the right of establishment and the freedom to provide services, it is necessary to define some technical terms in order to make a clear distinction between the branch notifications, services notifications, notifications resulting from changes in the particulars of branch notifications and those related to a planned termination of a branch's operation. (2) The establishment of standard procedures covering the language and means of communication of passport notifications from credit institutions to competent authorities of home and host Member States facilitates the exercise of the right of establishment and the freedom to provide services and the efficiency of the performance of the respective tasks and responsibilities of the competent authorities of home and host Member States. (3) Technical standards should require competent authorities of home Member States to assess the accuracy and completeness of the submitted passport notifications so as to clarify the respective responsibilities of the competent authorities of home and host Member States and ensure the quality of the passport notifications submitted by credit institutions. (4) Competent authorities of home Member States should indicate to the credit institutions the particular aspects in which passport notifications are assessed to be incomplete or incorrect to facilitate the process of identification, communication and submission of the missing or incorrect elements. (5) In order to ensure transparency and timely assessment of submitted passport notifications it is necessary to determine without ambiguity the commencement of the three-month period referred to in Article 35(3) of Directive 2013/36/EU so that the competent authorities of home Member States should make a decision on the adequacy of the administrative structure and the financial situation of the credit institution and communicate the passport notification to the competent authority of host Member States. It is also necessary to determine without ambiguity the commencement of the periods referred to in Article 36(3) and Article 39(2) of Directive 2013/36/EU given to competent authorities of home and host Member States to make their respective decisions and to communicate the relevant information to each other or to credit institutions. (6) Acknowledgement of receipt of the transmitted branch passport notifications by competent authorities of host Member States is necessary to clarify the date of receipt of the relevant notification, the time period available to competent authorities of host Member States to be prepared for supervising credit institutions and indicate to them any conditions under which, in the interests of the general good, their activities may have to be carried out and the exact date on which the credit institutions will be in a position to establish their branches and commence their activities in the territory of the host Member State. (7) In order to ensure transparency in the conditions under which, in the interest of the general good, activities may have to be carried out in host Member States, competent authorities of host Member States should inform competent authorities of home Member States of those conditions which impose restrictions on the activities carried out by branches of credit institutions in the territory of host Member States. (8) The procedures for change in branch particulars notification should also cover the specific case of a planned termination of the operation of the branch as this is considered a major change in branch's operations which needs to be notified to competent authorities of home and host Member States. (9) The provisions in this Regulation are closely linked, since they deal with notifications related to the exercise of the right of establishment and the freedom to provide services. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and compact access to them by persons subject to those obligations, it is desirable to include certain regulatory technical standards required by Directive 2013/36/EU in a single Regulation. (10) This Regulation is based on the draft implementing technical standards submitted by the European Supervisory Authority (European Banking Authority) (EBA) to the Commission. (11) EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down the standard forms, templates and procedures for the notifications to exercise the right of establishment and the freedom to provide services pursuant to Article 35(6), Article 36(6) and Article 39(5) of Directive 2013/36/EU. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) branch passport notification means a notification made in accordance with Article 35(1) of Directive 2013/36/EU by a credit institution wishing to establish a branch within the territory of another Member State to the competent authorities of its home Member State; (2) change in branch particulars notification means a notification made in accordance with Article 36(3) of Directive 2013/36/EU by a credit institution to the competent authorities of the home and host Member States of a change in the particulars communicated pursuant to Article 35(2)(b), (c) or (d) of that Directive; (3) services passport notification means a notification made in accordance with Article 39(1) of Directive 2013/36/EU by a credit institution wishing to exercise the freedom to provide services by carrying out its activities within the territory of another Member State for the first time to the competent authorities of its home Member State; (4) passport notifications means a branch passport notification, a change in branch particulars notification or a services passport notification. Article 3 General requirements for passport notifications 1. Passport notifications submitted under this Regulation shall comply with the following requirements: (a) they shall be in writing in a language accepted by the competent authorities of the home Member State and in a language accepted by the competent authorities of the host Member State, or in any Union language accepted by both the competent authorities of the home and host Member States; (b) they shall be transmitted by post, or by electronic means where these are accepted by the relevant competent authorities. 2. The competent authorities shall make the following information publicly available: (a) the languages accepted in accordance with paragraph 1(a); (b) the address to which passport notifications are to be sent where submitted by post; (c) any electronic means by which passport notifications may be submitted and any relevant contact details. CHAPTER II PROCEDURES FOR BRANCH PASSPORT NOTIFICATION Article 4 Submission of the branch passport notification Credit institutions shall use the form laid down in Annex I to submit a branch passport notification to the competent authorities of the home Member State. Article 5 Assessment of completeness and accuracy of the branch passport notification 1. On receipt of a branch passport notification the competent authorities of the home Member State shall assess the completeness and accuracy of the information provided. 2. Competent authorities of the home Member State shall treat the three-month period referred to in Article 35(3) of Directive 2013/36/EU as having commenced on the date of receipt of the branch passport notification containing information that is assessed to be complete and correct. 3. Where the information provided in the branch passport notification is assessed to be incomplete or incorrect, the competent authorities of the home Member State shall inform the credit institution without delay, indicating in which respect the information is assessed to be incomplete or incorrect. Article 6 Communication of the branch passport notification 1. The competent authorities of the home Member State shall use the form laid down in Annex II to communicate a branch passport notification to the competent authorities of the host Member State together with a copy of the branch passport notification and with the latest available information on own funds using the form laid down in Annex III. 2. The competent authorities of the host Member State shall acknowledge receipt of the branch passport notification to the competent authorities of the home Member State without delay, stating the date on which the branch passport notification was received. 3. Following the acknowledgement of receipt from the competent authorities of the host Member State, the competent authorities of the home Member State shall inform the credit institution without delay of the following: (a) the communication of the branch passport notification to the competent authorities of the host Member State; (b) the date of receipt of the branch passport notification by the competent authorities of the host Member State. Article 7 Communication of conditions in the interest of the general good 1. The competent authorities of the host Member State shall communicate in writing to the credit institution any conditions referred to in Article 36(1) of Directive 2013/36/EU under which, in the interest of the general good, activities may have to be carried out in the territory of the host Member State. 2. Where the conditions referred to in paragraph 1 impose restrictions on the activities of the branch, the competent authorities of the host Member State shall also communicate those conditions in writing to the competent authorities of the home Member State. CHAPTER III PROCEDURES FOR A CHANGE IN BRANCH PARTICULARS NOTIFICATION Article 8 Submission of a change in branch particulars notification 1. Credit institutions shall use the form laid down in Annex I to notify a change in branch particulars notification to the competent authorities of the home and host Member States except where the change concerns a planned termination of the operation of the branch. 2. Credit institutions shall use the form laid down in Annex IV to notify a change in branch particulars notification to the competent authorities of the home and host Member States where the change concerns a planned termination of the operation of the branch. Article 9 Assessment of completeness and accuracy of the notification 1. On receipt of a change in branch particulars notification the competent authorities of the home Member State shall assess the completeness and accuracy of the information provided. 2. Competent authorities of the home and host Member States shall treat the one-month period referred to in Article 36(3) of Directive 2013/36/EU as having commenced on the date of receipt of the change in branch particulars notification containing information that is assessed to be complete and correct. The competent authorities of the home and host Member States shall cooperate in order to take the decisions referred to in Article 36(3) of Directive 2013/36/EU within the period referred to therein. 3. Where the information provided in the change in branch particulars notification is assessed to be incomplete or incorrect, the competent authorities of the home Member State shall inform the credit institution without delay, indicating in which respect the information is assessed to be incomplete or incorrect. Article 10 Communication of the decisions taken following the notification 1. The competent authorities of the home Member State shall communicate their decision referred to in Article 36(3) of Directive 2013/36/EU in writing to the credit institution and to the competent authorities of the host Member State. 2. The competent authorities of the host Member State shall communicate their decision referred to in Article 36(3) of Directive 2013/36/EU in writing to the credit institution. 3. Where the decision referred to in paragraph 2 sets out conditions which impose restrictions on the activities of the branch, the competent authorities of the host Member State shall also communicate those conditions in writing to the competent authorities of the home Member State. CHAPTER IV PROCEDURES FOR SERVICES PASSPORT NOTIFICATION Article 11 Submission of the services passport notification Credit institutions shall use the form laid down in Annex V to submit a services passport notification to the competent authorities of the home Member State. Article 12 Assessment of completeness and accuracy of the services passport notification 1. On receipt of a services passport notification the competent authorities of the home Member State shall assess the completeness and accuracy of the information provided. 2. Competent authorities of the home Member State shall treat the one-month period referred to in Article 39(2) of Directive 2013/36/EU as having commenced on the date of receipt of the services passport notification containing information that is assessed to be complete and correct. 3. Where the information provided in the services passport notification is assessed to be incomplete or incorrect, the competent authorities of the home Member State shall inform the credit institution without delay, indicating in which respect the information is assessed to be incomplete or incorrect. Article 13 Communication of the services passport notification The competent authorities of the home Member State shall use the form laid down in Annex VI to communicate a services passport notification to the competent authorities of the host Member State. CHAPTER V FINAL PROVISIONS Article 14 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 176, 27.6.2013, p. 338. (2) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I Form for the submission of a branch passport notification or a change in a branch particulars notification Where credit institutions notify changes in branch particular notifications to competent authorities of home and host Member States, credit institutions shall only complete the parts of the form which contain information that has changed. 1. Contact information Type of notification [Branch passport notification/change in branch particulars notification] Host Member State in which the branch is to be established: [to be completed by the credit institution] Name and reference number of the credit institution: [to be completed by the credit institution] Address of the credit institution in the host Member State from which documents may be obtained: [to be completed by the credit institution] Intended principal place of business of the branch in the host Member State: [to be completed by the credit institution] Date on which the branch intends to commence its activities: [to be completed by the credit institution] Name of contact person at the branch: [to be completed by the credit institution] Telephone number: [to be completed by the credit institution] E-mail: [to be completed by the credit institution] 2. Programme of operations 2.1. Types of business envisaged 2.1.1. Description of the main objectives and business strategy of the branch and an explanation of how the branch will contribute to the strategy of the institution and, where applicable, of its group [to be completed by the credit institution] 2.1.2. Description of the target customers and counterparties [to be completed by the credit institution] 2.1.3. List of the activities referred to in Annex I to Directive 2013/36/EU that the credit institution intends to carry out in the host Member State with the indication of the activities that will constitute the core business in the host Member State, including the intended start date for each core activity No Activity Activities that the credit institution intends to carry out Activities that will constitute the core business Intended start date for each core activity 1. Taking deposits and other repayable funds 2. Lending including, inter alia: consumer credit, credit agreements relating to immovable property, factoring, with or without recourse, financing of commercial transactions (including forfeiting) 3. Financial leasing 4. Payment services as defined in Article 4(3) of Directive 2007/64/EC of the European Parliament and of the Council (1) 4a. Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 4b. Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 4c. Execution of payment transactions, including transfers of funds on a payment account with the user's payment service provider or with another payment service provider:  execution of direct debits, including one-off direct debits  execution of payment transactions through a payment card or a similar device  execution of credit transfers, including standing orders 4d. Execution of payment transactions where the funds are covered by a credit line for a payment service user:  execution of direct debits, including one-off direct debits  execution of payment transactions through a payment card or a similar device  execution of credit transfers, including standing orders 4e. Issuing and/or acquiring of payment instruments 4f. Money remittance 4g. Execution of payment transactions where the consent of the payer to execute a payment transaction is given by means of any telecommunication, digital or IT device and the payment is made to the telecommunication, IT system or network operator, acting only as an intermediary between the payment service user and the supplier of the goods and services (2) 5. Issuing and administering other means of payment (e.g. travellers' cheques and bankers' drafts) insofar as such activity is not covered by point 4 6. Guarantees and commitments 7. Trading for own account or for account of customers in any of the following: 7a.  Money market instruments (e.g. cheques, bills, certificates of deposits) 7b.  Foreign exchange 7c.  Financial futures and options 7d.  Exchange and interest-rate instruments 7e.  Transferable securities 8. Participation in securities issues and the provision of services relating to such issues 9. Advice to undertakings on capital structure, industrial strategy and related questions and advice as well as services relating to mergers and the purchase of undertakings 10. Money broking 11. Portfolio management and advice 12. Safekeeping and administration of securities 13. Credit reference services 14. Safe custody services 15. Issuing electronic money 2.1.4. List of the services and activities that the credit institution intends to carry out in the host Member State, and which are provided for in Sections A and B of Annex I to Directive 2004/39/EC of the European Parliament and of the Council (3), when referring to the financial instruments provided for in Section C of Annex I of that Directive Financial Instruments Investment services and activities Ancillary services A 1 A 2 A 3 A 4 A 5 A 6 A 7 A 8 B 1 B 2 B 3 B 4 B 5 B 6 B 7 C1 C2 C3 C4 C5 C6 C7 C8 C9 C10 Row and column headings are references to the relevant section and item number in Annex I to Directive 2004/39/EC (e.g. A1 refers to point 1 of Section A of Annex I) 2.2. Structural organisation of the branch 2.2.1. Description of the organisational structure of the branch, including functional and legal reporting lines and the position and role of the branch within the corporate structure of the institution and, where applicable, of its group [to be completed by the credit institution] The description can be supported by relevant documents, such as an organisational chart 2.2.2. Description of the governance arrangements and internal control mechanisms of the branch, including the following information: 2.2.2.1. risk management procedures of the branch and details of liquidity risk management of the institution, and where applicable, of its group [to be completed by the credit institution] 2.2.2.2. any limits that apply to the activities of the branch, in particular to its lending activities [to be completed by the credit institution] 2.2.2.3. details of the internal audit arrangements of the branch, including details of the person responsible for these arrangements and, where applicable, details of the external auditor [to be completed by the credit institution] 2.2.2.4. anti-money laundering arrangements of the branch including details of the person appointed to ensure compliance with these arrangements [to be completed by the credit institution] 2.2.2.5. controls over outsourcing and other arrangements with third parties in connection with the activities carried out in the branch that are covered by the institution's authorisation [to be completed by the credit institution] 2.2.3. Where the branch is expected to carry out one or more of the investment services and activities defined in point 2 of Article 4(1) of Directive 2004/39/EC, a description of the following arrangements: 2.2.3.1. arrangements for safeguarding client money and assets [to be completed by the credit institution] 2.2.3.2. arrangements for compliance with the obligations laid down in Articles 19, 21, 22, 25, 27 and 28 of Directive 2004/39/EC and measures adopted pursuant thereto by the relevant competent authorities of the host Member State [to be completed by the credit institution] 2.2.3.3. internal code of conduct including controls over personal account dealing [to be completed by the credit institution] 2.2.3.4. details of the person responsible for dealing with complaints in relation to the investment services and activities of the branch [to be completed by the credit institution] 2.2.3.5. details of the person appointed to ensure compliance with the arrangements of the branch relating to investment services and activities [to be completed by the credit institution] 2.2.4. details of professional experience of the persons responsible for the management of the branch [to be completed by the credit institution] 2.3. Other information 2.3.1. Financial plan containing forecasts for balance sheet and profit and loss account, covering a period of three years [to be completed by the credit institution] This information can be provided as an attachment to the notification 2.3.2. Name and contact details of the Union deposit guarantee and investor protection schemes of which the institution is a member and which cover the activities and services of the branch, together with the maximum coverage of the investor protection scheme [to be completed by the credit institution] 2.3.3. Details of the branch's IT arrangements [to be completed by the credit institution] (1) Directive 2007/64/EC of the European Parliament and of the Council of 13 November 2007. on payment services in the internal market (OJ L 319, 5.12.2007, p. 1). (2) Does the activity referred to in point 4g include the granting of credits in accordance with the conditions set out in Article 16(3) of Directive 2007/64/EC?  yes  no (3) Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments amending Council Directives 85/611/EEC and 93/6/EEC and Directive 2000/12/EC of the European Parliament and of the Council and repealing Council Directive 93/22/EEC (OJ L 145, 30.4.2004, p. 1). ANNEX II Form for the communication of branch passport notification Competent authorities of the home Member State: Name of the contact person: Telephone number: E-mail: Address of the competent authorities of the host Member State: [Date] Ref: Communication of branch passport notification [The communication shall include at least the following information:  name and reference number of the credit institution;  competent authorities responsible for the authorisation and supervision of the credit institution;  statement on the credit institution's intention to carry out activities in the territory of the host Member State, including the date of receipt of the branch passport notification containing information that is assessed to be complete and correct;  name and contact details of the persons responsible for the management of the branch;  name and contact details of the Union deposit guarantee and investor protection schemes of which the institution is a member and which cover the activities and services of the branch.] [Contact details] ANNEX III Form for the communication of the amount and composition of own funds and own funds requirements 1. Amount and composition of own funds Item All references are to the provisions of Regulation (EU) No 575/2013 of the European Parliament and of the Council (1) Amount (in million EUR) Own funds Articles 4(1)(118) and 72 [data as reported in row 010 in Template 1 of Annex 1 of Commission Implementing Regulation (EU) No 680/2014 (2) ] Tier 1 capital Article 25 [data as reported in row 015 in Template 1 of Annex 1 of Implementing Regulation (EU) No 680/2014] Common Equity Tier 1 capital Article 50 [data as reported in row 020 in Template 1 of Annex 1 of Implementing Regulation (EU) No 680/2014] Additional Tier 1 capital Article 61 [data as reported in row 530 in Template 1 of Annex 1 of Implementing Regulation (EU) No 680/2014] Tier 2 capital Article 71 [data as reported in row 750 in Template 1 of Annex 1 of Implementing Regulation (EU) No 680/2014] 2. Own fund requirements Item All references are to the provisions of Regulation (EU) No 575/2013 Amount (in million EUR) Total risk exposure amount Articles 92(3), 95, 96 and 98 [data as reported in row 010 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Risk weighted exposure amounts for credit, counterparty credit and dilution risks and free deliveries Points (a) and (f) of Article 92(3) [data as reported in row 040 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Total risk exposure amount for settlement/delivery Point (c) (ii) of Article 92(3) and point (b) of Article 92(4) [data as reported in row 490 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Total risk exposure amount for position, foreign exchange and commodities risks Points (b)(i), (c)(i) and (c)(iii) of Article 92(3) and point (b) of Article 92(4) [data as reported in row 520 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Total risk exposure amount for operational risk Point (e) of Article 92(3) and point (b) of Article 92(4) [data as reported in row 590 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Additional risk exposure amount due to fixed overheads Articles 95(2), 96(2), 97 and 98(1) point (a) [data as reported in row 630 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Total risk exposure amount for credit valuation adjustment Point (d) of Article 92(3) [data as reported in row 640 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Total risk exposure amount related to large exposures in the trading book Point (b)(ii) of Article 92(3) and Articles 395 to 401 [data as reported in row 680 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] Other risk exposure amounts Articles 3, 458, 459 and 500 and risk exposure amounts which cannot be assigned to one of the other items of this table [data as reported in row 690 in Template 2 of Annex 1 of Implementing Regulation (EU) No 680/2014] (1) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (2) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1 1861) ANNEX IV Form for the submission of a change in branch particulars notification which concerns a planned termination of the operation of a branch Name of the contact person at the credit institution or branch: Telephone number: E-mail: Address of the competent authorities of the home Member State: Address of the competent authorities of the host Member State: [Date] [Ref:] Submission of a change in branch particulars notification which concerns a planned termination of the operation of a branch [The notification shall include at least the following information:  name and reference number of the credit institution;  name of the branch in the territory of the host Member State;  competent authorities responsible for the authorisation and supervision of the credit institution;  statement on the credit institution's intention to terminate the operation of the branch in the territory of the host Member State and the date by which the termination will be effective;  name and contact details of the persons who will be responsible for the process of terminating the operation of the branch;  estimated schedule for the planned termination;  information on the process of terminating the business relations with branch customers.] [Contact details] ANNEX V Form for the submission of services passport notification 1. Contact information Type of notification Services passport notification Host Member State in which the credit institution intends to carry out its activities: Name and reference number of the credit institution: Address of the head office of the credit institution: Name of contact person at the credit institution: Telephone number: E-mail: 2. List of the activities referred to in Annex I to Directive 2013/36/EU that the credit institution intends to carry out in the host Member State with the indication of the activities that will constitute the core business of the credit institution in the host Member State, including the intended commencement date for each core service activity No Activity Activities that the credit institution intends to carry out Activities that will constitute the core business Intended start date for each core activity 1. Taking deposits and other repayable funds 2. Lending including, inter alia: consumer credit, credit agreements relating to immovable property, factoring, with or without recourse, financing of commercial transactions (including forfeiting) 3. Financial leasing 4. Payment services as defined in Article 4(3) of Directive 2007/64/EC 4a Services enabling cash to be placed on a payment account as well as all the operations required for operating a payment account 4b Services enabling cash withdrawals from a payment account as well as all the operations required for operating a payment account 4c Execution of payment transactions, including transfers of funds on a payment account with the user's payment service provider or with another payment service provider:  execution of direct debits, including one-off direct debits  execution of payment transactions through a payment card or a similar device  execution of credit transfers, including standing orders 4d Execution of payment transactions where the funds are covered by a credit line for a payment service user:  execution of direct debits, including one-off direct debits  execution of payment transactions through a payment card or a similar device  execution of credit transfers, including standing orders 4e Issuing and/or acquiring of payment instruments 4f Money remittance 4g Execution of payment transactions where the consent of the payer to execute a payment transaction is given by means of any telecommunication, digital or IT device and the payment is made to the telecommunication, IT system or network operator, acting only as an intermediary between the payment service user and the supplier of the goods and services (1) 5. Issuing and administering other means of payment (e.g. travellers' cheques and bankers' drafts) insofar as such activity is not covered by point 4 6. Guarantees and commitments 7. Trading for own account or for account of customers in any of the following: 7a  money market instruments (e.g. cheques, bills, certificates of deposits) 7b  foreign exchange 7c  financial futures and options 7d  exchange and interest-rate instruments 7e  transferable securities 8. Participation in securities issues and the provision of services related to such issues 9. Advice to undertakings on capital structure, industrial strategy, and related questions and advice as well as services relating to mergers and the purchase of undertakings 10. Money broking 11. Portfolio management and advice 12. Safekeeping and administration of securities 13. Credit reference services 14. Safe custody services 15. Issuing electronic money 3. List of the services and activities that the credit institution intends to carry out in the host Member State, and which are provided for in Sections A and B of Annex I to Directive 2004/39/EC, when referring to the financial instruments provided for in Section C of Annex I of that Directive Financial Instruments Investment services and activities Ancillary services A 1 A 2 A 3 A 4 A 5 A 6 A 7 A 8 B 1 B 2 B 3 B 4 B 5 B 6 B 7 C1 C2 C3 C4 C5 C6 C7 C8 C9 C10 Row and column headings are references to the relevant section and item number in Annex I to Directive 2004/39/EC (e.g. A1 refers to point 1 of Section A of Annex I). (1) Does the activity referred to in point 4g include the granting of credits in accordance with the conditions set out in Article 16(3) of Directive 2007/64/EC?  yes  no ANNEX VI Form for the communication of services passport notification Competent authorities of the home Member State: Name of the contact person: Telephone number: E-mail: Address of the competent authorities of the host Member State: [Date] Ref: Communication of services passport notification [The communication shall include at least the following information:  name and reference number of the credit institution;  competent authorities responsible for the authorisation and supervision of the credit institution;  statement on the credit institution's intention to carry out activities in the territory of the host Member State in the exercise of the freedom to provide services.] [Contact details]